As filed with the Securities and Exchange Commission on October 22, 2015. UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-A FOR REGISTRATION OF CURRENT CLASSES OF SECURITIES PUSUANT TO SECTION 12(b) or (g) OF THE Securities Exchange Act of 1934 UMH Properties, Inc. (Exact name of registrant as specified in its charter) Maryland 22-1890929 (Jurisdiction of Incorporation or Organization) (IRS Employer Identification No.) Juniper Business Plaza, 3499 Route 9 North, Suite 3-C, Freehold, NJ (Address of principal executive offices) (Zip Code) Securities to be registered pursuant to Section 12(b) of the Act: Title of each class Name of each exchange on which to be so registered each class is to be registered 8.0% Series B Cumulative Redeemable Preferred Stock,
